Citation Nr: 1723617	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-45 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968, with noted service in the Republic of Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.

This case was before the Board in September 2011 and April 2016, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Board remanded the case in order to obtain a VA examination.  Such was accomplished in June 2016.  The examiner, however, opined that the Veteran's hypertension was not caused by his conceded herbicide exposure as the disease was not on the presumptive diseases list.  The Board notes that this rationale is not adequate, in that service connection due to herbicide exposure remains possible on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In addition, the examiner provided several secondary service connection opinions, with rationales based solely on the fact that the literature she reviewed did not show an association between hypertension and the noted service-connected disability.  The Board, however, notes that none of these opinions actually discuss any of the evidence in the Veteran's record.  Although literature may inform the examiner's opinion, the examiner in essence failed to provide opinions about whether this particular Veteran's hypertension was caused or aggravated by his service-connected disabilities or the combined effects thereof, and instead relied completely on the literature to reach her conclusion.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination by an examiner that has not previously participated in this case in order to obtain an adequate medical examination and opinion and to ensure compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Charleston, Columbia and Washington DC VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case in order to determine whether the Veteran's hypertension is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service on any basis, to include but not limited to exposure to herbicide agents therein.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

The examiner is to take as conclusive fact that the Veteran was exposed to herbicides during military service; the examiner is also reminded that an opinion merely stating that hypertension is not on the list of presumptive diseases is not an adequate opinion regarding whether the Veteran's hypertension is due to his herbicide exposure during military service.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected (1) diabetes mellitus, type II and associated peripheral neuropathy of the bilateral upper and lower extremities; (2) PTSD; (3) bilateral hearing loss and tinnitus; and/or (4) the combined effects of those disabilities.  

If aggravation of the Veteran's hypertension by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected disabilities.

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

